                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   LUFKIN DIVISION

UNITED STATES OF AMERICA                         '
                                                 '
v.                                               '   CRIMINAL CASE NO. 9:18-CR-42
                                                 '
ALEXANDER NATHAN BARTER                          '

                 ORDER ADOPTING REPORT AND RECOMMENDATION
                  ON DEFENDANT=S COMPETENCY TO STAND TRIAL

         The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, for consideration.       Judge Giblin conducted a hearing to determine defendant=s

competency.     After considering the psychological examiner=s findings, Judge Giblin filed his

report and recommendation on defendant’s competency to proceed.       Judge Giblin concluded that

the defendant is competent pursuant to 18 U.S.C. § 4241.

         The parties did not object to the magistrate judge’s findings and recommendation.    The

Court ORDERS that the report and recommendation on defendant’s competency to stand trial

[Doc. No. 18] is ADOPTED.        The Court further ORDERS and FINDS that, in accordance with

the magistrate judge’s recommendation and the examiner’s report, defendant, Alexander Nathan

Barter, is competent to proceed pursuant to Title 18, United States Code, Section 4241. The

Court finally ORDERS that Speedy Trial time is EXCLUDED from October 31, 2018, the date

of Judge Giblin’s order directing a mental examination [Doc. No. 10], through the date of this

order.

                So ORDERED and SIGNED March 5, 2019.




                                                         ____________________________
                                                          Ron Clark, Senior District Judge
